      Case 3:18-cr-00067-CWR-LGI Document 254 Filed 05/13/21 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

UNITED STATES OF AMERICA

VS.                                                  CRIMINAL NO.: 3:18cr67-CWR-LGI

AUBREY MAURICE JORDAN

               ORDER DENYING MOTION TO DISMISS COUNTS 6 AND 7

       Aubrey Jordan has filed a Motion to Dismiss Counts 6 and 7 [Doc. #200], in which he

contends that the indictment of him on those two counts fails to include necessary elements of

the crimes for which he has been charged and that the Government cannot prove those charges

on the basis of the evidence that has been presented thus far. For the reasons more fully set out

below, the Court denies the Motion.

       As taken from the Governments statement of facts in response to the Motion to Dismiss,

the relevant facts are these:

               On September 21, 2017, and October 9, 2017, a confidential source
       (“A.F.”) for the East Mississippi Drug Task Force (“EMDTF”), working in
       conjunction with the U.S. Drug Enforcement Administration (“DEA-Jackson”),
       conducted two controlled purchases of suspected MDMA/Ecstasy pills from
       Defendant Monroe Hughes (“Defendant Hughes”) and Defendant Cortez Byrd
       (“Defendant Byrd”). While the Government was awaiting results from the DEA
       Lab, between February 2018, and March 10, 2018, a series of conversations took
       place between Defendant Hughes, Defendant Byrd and Defendant Jordan, all in
       an attempt to determine the identity of the informant in the October 2017, drug
       transaction. On March 10, 2018, Defendant Byrd told an unidentified female not
       to go out, telling her that he “got something planned” and that he did not need any
       witnesses. That night, on March 10, 2018, A.F. was shot in the back of the neck at
       Just Friends nightclub (also known as “JR’s lounge”) in Meridian, Mississippi.
       Based on these events, Aubrey Jordan was charged with several offenses; the charges at

issue here are as follows:
     Case 3:18-cr-00067-CWR-LGI Document 254 Filed 05/13/21 Page 2 of 10




COUNT 6

                That on or about March 10, 2018, in Lauderdale County, in the Northern
       Division of the Southern District of Mississippi, the defendants, Aubrey Maurice
       Jordan, Monroe Hughes, III, a/k/a Roe and Cortez LaKeith Byrd, a/k/a Byrd,
       conspired and agreed with each other, and with others known and unknown to the
       Grand Jury, to kill A.F., by shooting A.F. with a firearm, with the intent to
       retaliate against A.F. for providing to a law enforcement officer information
       relating to the commission or possible commission of a federal offense.
              In violation of Title 18, United States Code, Sections 1513(f) and
       1513(a)(2)(A).
COUNT 7

               That on or about March 10, 2018, in Lauderdale County, in the Northern
       Division of the Southern District of Mississippi, the defendant, Aubrey Maurice
       Jordan, killed A.F. by shooting A.F. with a firearm, with the intent to retaliate
       against A.F. for providing to a law enforcement officer information relating to the
       commission or possible commission of a federal offense.
              In violation of Title 18, United States Code, 1513(a)(1)(B) and
       1513(a)(2)(A).
Jordan contends that the indictment fails to contain all of the necessary elements of 18 U.S.C. §

1513(a)(1)(B) and (f), which provide:

       (a)(1) Whoever kills or attempts to kill another person with intent to retaliate
       against any person for—
              (B) providing to a law enforcement officer any information relating to the
       commission or possible commission of a Federal offense or a violation of
       conditions of probation, supervised release, parole, or release pending juridical
       proceedings,
       Shall be punished as provided in paragraph (2).
                                                ....
       (f) Whoever conspires to commit any offense under this section shall be subject
       to the same penalties as those prescribed for the offense the commission of which
       was the object of the conspiracy.
       Count 6 of the indictment charges that Jordan “killed A.F. by shooting A.F. with a

firearm, with the intent to retaliate against A.F. for providing to a law enforcement officer

information relating to the commission or possible commission of a federal offense.” This


                                                 2
     Case 3:18-cr-00067-CWR-LGI Document 254 Filed 05/13/21 Page 3 of 10




language tracks the language of the statute exactly; however, that is not the end of the analysis.

Another statute, 18 U.S.C. § 1515, provides definitions for the terms used in § 1513, and defines

the term “law enforcement officer” as “an officer or employee of the Federal Government, or a

person authorized to act for or on behalf of the Federal Government, or serving the Federal

Government as an adviser or consultant” who is authorized to engage in the investigation or

prosecution of offenses. Combining those statutes, it is clear that the Government will have to

provide evidence that the law enforcement officer to whom A.F. was providing information was

connected to the federal government.

       Jordan seeks to add yet another qualifier to the charges against him – that he knew that

A.F. was providing information to a law enforcement officer connected to the federal

government. As support for that contention, Jordan has provided a case in which this

requirement was adopted, in the context of a plea bargain. United States v. Denham, 663 F.

Supp. 2d 561, 565 (E.D. Ky. 2009). Denham dealt with 18 U.S.C. § 1513(b). Both 1513(a) and

(b) prohibit retaliation for attending or testifying at an official proceeding or providing

information to a law enforcement officer. Section 1513(a), under which Jordan was charged, is

violated by killing or attempting to kill; 1513(b) is violated by causing bodily injury, property

damage, or threats of injury or damage. Both sections rely on 18 U.S.C.A. § 1515 for

definitions, and, in accordance with that statute, an official proceeding must be before a federal

court, and a law enforcement officer must be a federal agent.

       In Denham, the defendants were charged with conspiring to threaten bodily injury to

someone who had given information to law enforcement. During a plea hearing, the court

inquired as to whether the defendants had to know that the law enforcement official was federal,

and ordered briefing on the issue. Recognizing the lack of judicial precedent on this issue, the


                                                  3
       Case 3:18-cr-00067-CWR-LGI Document 254 Filed 05/13/21 Page 4 of 10




court conducted an exhaustive review of caselaw, statutory construction, and legislative history

to conclude that it could not accept a guilty plea from a defendant who had not admitted

knowledge of a federal connection. Id. at 574. While rejecting the guilty plea, however, the

court further explained that the rejection “does not prejudice the Government’s opportunity to

prove each essential offense element at trial.” Id. at 575. 1

         Similarly, a later case from the Fourth Circuit affirmed a conviction under 18 U.S.C. §

1513(b)(1) despite a claim that a jury instruction misstated the law by informing the jury that it

did not have to find knowledge that the law enforcement officer was a federal agent. United

States v. Bullock, 603 F. App’x 157, 159 (4th Cir. 2015). The defendant claimed that the

instruction confused the jury as to the charge of retaliation for testimony at an official

proceeding. Without discussion, the court stated, “[T]he district court twice properly instructed

the jury that to convict Bullock under 18 U.S.C. § 1513(b)(1), it needed to find that Bullock

knew the official proceeding was a federal one.” Id. In yet another case, a West Virginia district

court recognized that the requirement of knowledge of the federal character of law enforcement

was an unsettled question; however, where the defendant had stipulated as part of his plea

agreement to the facts that would establish it, even if the stipulation was the only proof on that

issue, and even if the stipulation was inadvertent, the plea agreement would stand. United States

v. Stevens, No. 2:09-cr-00222-11, 2010 WL 5343189, at *3 (S.D. W.V. Dec. 21, 2010).

         In contrast to Denham, the Second Circuit reached the opposite conclusion on the issue of

knowledge of the federal character of law enforcement, where the provision at issue was §




1
  In later proceedings, the defendant was permitted to enter a plea, after the court satisfied itself that the prosecution
could prove knowledge of federal involvement, and the defendant, while not admitting guilt, agreed. United States
v. Denham, 436 F. App’x 627, 628 (6th Cir. 2011).


                                                            4
      Case 3:18-cr-00067-CWR-LGI Document 254 Filed 05/13/21 Page 5 of 10




1513(b)(1), 2 and the question was whether to affirm a conviction in the absence of proof that the

defendant knew that the victim had testified in a federal proceeding. United States v. Escalera,

957 F.3d 122 (2d Cir.), cert. denied, Cotto v. United States, 141 S.Ct. 399 (2020). Like the

Denham court, the Second Circuit parsed the language of the statute, reviewed similar case law,

and considered legislative history, but concluded, “Neither the text nor legislative history of §

1513 demonstrates that Congress considered a defendant’s knowledge of the federal nature of the

‘official proceeding’ to be an essential element of the offense.” Id. at 132. “We hold,” the court

declared, “that to convict under § 1513(b)(1) the Government is not required to prove that the

defendant knew of the federal nature of the proceedings.” Id. at 129.

         Counsel for Jordan contends that the holding in Escalera is “fatally flawed.” Docket No.

211, at 3. He expresses his disagreement with that court throughout his reply, asserting that the

court’s analysis “misses the mark;,” “is puzzling;” is “terribly wrong,” and that court’s errors

were due in large part to it reliance on one of its erroneous prior decisions, United States v.

Jennings, 471 F.2d 1310 (2d Cir. 1973). Id. at 10, 13, 14.

         Unfortunately, for Jordan, this Court does not see the flaws of the Escalera decision. In

fact, like the Escalera court, this this Court believes that “the legislative history confirms that

Congress intended the limitation of § 1513 to acts of retaliation for participation in federal

proceedings as a jurisdictional element, i.e., a provision to limit the effect of the statute to

offenses within Congress’s power to regulate.” Escalera, 957 F.3d at 132. As the Fifth Circuit

has acknowledged, “courts have been consistent in not applying the mens rea of statutes to

federal jurisdictional elements, unless the language of the statute requires such a result.” United

States v. Terrell, 700 F.3d 755, 759 (5th Cir. 2012). See also United States v. Feola, 420 U.S.


2
 “Whoever knowingly engages in any conduct and thereby causes bodily injury . . . with intent to retaliate . . . for (1)
the attendance of a witness or party at an official proceeding . . .”

                                                           5
       Case 3:18-cr-00067-CWR-LGI Document 254 Filed 05/13/21 Page 6 of 10




671, 676 n. 9, (“[T]he existence of the fact that confers federal jurisdiction need not be one in

the mind of the actor at the time he perpetrates the act made criminal by the federal statute.”).

“These holdings have been consistently reaffirmed in a variety of contexts,” noted the Terrell

Court. 700 F.3d at 759. A person, like Jordan, who stands before the Court having been

accused of conspiring to kill another person in retaliation for giving information in an official

proceeding is equally culpable whether or not the accused knows the federal nature of the

proceeding. The federal nexus is merely to provide jurisdiction within this Court. A cramped

reading of the statute would only frustrate the intention of Congress. Surely, Congress desired

that those who seek to kill someone in retaliation for providing information to authorities would

not turn on whether the perpetrator knew of the proceedings or to whom any reports have been

provided. Such a reading of the statute would allow one to kill another, but seek absolution by

saying, “I did not know the victim was providing information to federal authorities.”

        Because Jordan spent much ink on criticizing the Escalera decision, this Court believes

that the points above were worth mentioning.

        Returning to the circumstances of this case, in a slightly different situation, the Sixth

Circuit affirmed the trial court’s refusal to give a jury instruction in a prosecution for retaliatory

murder under § 1513(a)(1)(B). The instruction would have required the jury to explicitly find

that the defendant knew, rather than suspected, that the victim was cooperating with the F.B.I.

United States v. Henderson, 626 F.3d 326, 341-42 (6th Cir. 2010). The court stated, “The

district court concluded that the substance of Henderson’s proposed instruction was substantially

covered by the instructions given. The instructions given by the court required proof that

Henderson intentionally killed Bass in retaliation for providing information to the FBI.” Id. at

342.



                                                   6
     Case 3:18-cr-00067-CWR-LGI Document 254 Filed 05/13/21 Page 7 of 10




       Here, Jordan’s arguments must be viewed in light of the procedural posture of this case.

Unlike the cases cited above, where the court had the prosecution’s evidence before it in

reviewing the elements of § 1513, Jordan seeks dismissal of his indictment before all of the

evidence has been presented. There is no corollary in the Federal Rules of Criminal Procedure

for the summary judgment mechanism provided in Fed. R. Civ. P. 56. United States v.

Ferguson, 142 F.Supp.2d 1350, 1353 (S.D. Fla.2000); United States v. Marbelt, 129 F.Supp.2d

49, 56 (D. Mass. 2000) (“‘A motion to dismiss an indictment is not a device for a summary trial

of the evidence, but rather is directed only to the question of the validity of the indictment on its

face.” (quoting United States v. Vicenzi, 1988 WL 98634, *3 (D. Mass. 1988)). Fed. R. Crim. P.

12(b)(3)(B)(v) requires that a motion to dismiss an indictment based on failure to state an offense

be filed prior to trial “if the basis for the motion is then reasonably available and the motion can

be determined without a trial on the merits . . . .” Except where the infirmity is one of law,

therefore, pretrial motions to dismiss all or parts of an indictment are not favored in criminal

cases. United States v. Guthrie, 720 F. App’x 199, 201 (5th Cir. 2018); United States v.

Fontenot, 665 F.3d 640, 644 (5th Cir. 2011); see also United States v. Sampson, 371 U.S. 75, 78-

79 (1962) (“At this stage of the proceedings the indictment must be tested by its sufficiency to

charge an offense.”).

       Jordan attacks his indictment on two fronts: (1) it does not include all of the elements of

the offense for which he was charged, which, in his opinion, includes knowledge of the federal

connection of the officers; and (2) the Government has not identified the evidence that would

support that element. As to Jordan’s first contention, the Court has found no Fifth Circuit case

deciding whether an indictment must allege that the accused knew that the officers to whom

information was given were federal agents. However, in a case considering a conviction under §



                                                  7
         Case 3:18-cr-00067-CWR-LGI Document 254 Filed 05/13/21 Page 8 of 10




1513(a), the court examined the claim that the indictment was defective for failing to allege that

the law enforcement officers to whom information had been given were federal. United States v.

Maggitt, 784 F.2d 590, 593-94 (5th Cir. 1986). 3 Noting the well-established law that the purpose

of an indictment was to inform an accused of the charges being brought against him, the court

held that the indictment was sufficient. “The indictment tracks the statutory language of section

1513 which includes all the elements of the offense.” This is the latest word from the Fifth

Circuit on this issue, and this Court is obliged to follow it. For this reason, it holds, as a matter

of law, that counts 6 and 7 of the indictment in this case, which track the language of §

1513(a)(1)(B), are sufficient, and those counts should not be dismissed as failing to state an

offense.

           As to the second argument, Jordan contends that the counts should be dismissed because

the Government has not provided evidence that would support a conviction. An indictment must

enable a defendant to “adequately plead an acquittal or conviction in bar of future prosecutions

for the same offense.” United States v. Mann, 517 F.2d 259, 268 (5th Cir. 1975). Thus:

           A defendant may not properly challenge an indictment, sufficient on its face, on
           the ground the allegations are not supported by adequate evidence, for an
           indictment returned by a legally constituted and unbiased grand jury, if valid on
           its face, is enough to call for trial of the charge on the merits.

Id. at 267 (citing Costello v. United States, 460 U.S. 359, 363 (1956)); see also United States v.

Caldwell, 302 F.3d 399, 411-12 (5th Cir. 2002). The state of the evidence at this juncture does

not permit dismissal of these counts. Additionally, although not advancing this argument




3
    The indictment read that, on the subject date, the defendant:

           did knowingly threaten to engage in conduct which would cause bodily injury to another person,
           that is did state to [the victim] that [he] “could have an accident,” with intent to retaliate against
           [the victim] for his having given information to law enforcement officers relating to the
           commission of the federal offense of armed bank robbery . . . .

                                                              8
     Case 3:18-cr-00067-CWR-LGI Document 254 Filed 05/13/21 Page 9 of 10




directly, Jordan suggests that the Government’s presentation to the grand jury could have been

similarly lacking. In Costello, the Court refused to quash an indictment where the defendant

argued that there could not have been competent evidence before the grand jury. The Court

explained:

        If indictments were to be held open to challenge on the ground that there was
       inadequate or incompetent evidence before the grand jury, the resulting delay
       would be great indeed. The result of such a rule would be that before trial on the
       merits a defendant could always insist on a kind of preliminary trial to determine
       the competency and adequacy of the evidence before the grand jury. This is not
       required by the Fifth Amendment. An indictment returned by a legally constituted
       and unbiased grand jury, like an information drawn by the prosecutor, if valid on
       its face, is enough to call for trial of the charge on the merits. The Fifth
       Amendment requires nothing more.

Id. (footnote omitted). See also, Kaley v. United States, 571 U.S. 320, 328 (2014):

       We have found no “authority for looking into and revising the judgment of the
       grand jury upon the evidence, for the purpose of determining whether or not the
       finding was founded upon sufficient proof.” Costello, 350 U.S., at 362–363, 76
       S.Ct. 406 (quoting United States v. Reed, 27 F.Cas. 727, 738 (No. 16,134)
       (C.C.N.D.N.Y.1852) (Nelson, J.)). To the contrary, “the whole history of the
       grand jury institution” demonstrates that “a challenge to the reliability or
       competence of the evidence” supporting a grand jury's finding of probable cause
       “will not be heard.” United States v. Williams, 504 U.S. 36, 54, 112 S.Ct. 1735,
       118 L.Ed.2d 352 (1992) (quoting Costello, 350 U.S., at 364, 76 S.Ct. 406, and
       **1098 Bank of Nova Scotia v. United States, 487 U.S. 250, 261, 108 S.Ct. 2369,
       101 L.Ed.2d 228 (1988)). The grand jury gets to say—without any review,
       oversight, or second-guessing—whether probable cause exists to think that a
       person committed a crime.

       Counts 6 and 7 adequately set out the statutory elements required for a charge under §

1513, and, under Fifth Circuit law, the indictment cannot be dismissed on these grounds. At this

point in the proceedings, a dismissal based on the evidence produced thus far is equally

unavailable. This Court concludes, for all of these reasons, that Jordan’s Motion to Dismiss

Counts 6 and 7 of the indictment against him should be denied.




                                                9
    Case 3:18-cr-00067-CWR-LGI Document 254 Filed 05/13/21 Page 10 of 10




      IT IS, THEREFORE ORDERED, that Defendant Aubrey Jordan’s Motion to Dismiss

Counts 6 and 7 [Doc. #200] is hereby DENIED.

      IT IS SO ORDERED, this the 13th day of May, 2021.

                                                /s/ Carlton W. Reeves
                                                UNITED STATES DISTRICT JUDGE




                                           10
